                 Case 18-11923-BLS         Doc 63    Filed 06/22/20     Page 1 of 6

                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

IN RE:                                      *
      Wesley S. Bessix,                     *
                                            *       Chapter 13
                                            *
       Debtor(s),                           *       Case No. 18-11923-BLS
                                            *

                                 1st MOTION TO MODIFY PLAN

       COMES NOW, Debtor, Wesley Bessix, (hereinafter “Debtor”) by and through the

undersigned counsel, Stephan J. Holfeld, Esquire, and requests this Honorable Court to permit the

modification of the Chapter 13 Plan pursuant to 11 U.S.C. Section 1329 based on the following:

       1.     The Debtor filed their Chapter 13 Plan on August 22nd, 2018.

       2.     The Debtor filed a 1st Amended Chapter 13 Plan on December 13th, 2018.

       3.     The Debtor filed a 2nd Amended Chapter 13 Plan on December 19th, 2018.

       4.     The Debtor filed a 3rd Amended Chapter 13 Plan on February 5th, 2019.

       5.     The Debtor filed a 4th Amended Chapter 13 Plan on May 1st, 2019.

       6.     The Debtor filed a 5th Amended Chapter 13 Plan on July 9th, 2019.

       7.     The Debtors Chapter 13 Plan was confirmed on July 29th, 2019.

       8.     The Debtor is filing a 1st Modified Chapter 13 Plan due to the Moratorium on Chapter
              13 Plan payments for April, May & June 2020 that was ordered on May 13th, 2020.
              This Moratorium was needed due to the debtor’s employment being affected by the
              COVID-19 pandemic.

       9.     The Debtor has proposed this 1st Modified Chapter 13 Plan in good faith.

       WHEREFORE, the Debtor requests that he be permitted to modify the Chapter 13 Plan.

                                                    Respectfully submitted,

                                                    STEPHAN J. HOLFELD, ESQ.

Dated: 6/22/2020                                    /s/ Stephan J. Holfeld
                                                    Stephan J. Holfeld, Esquire
                                                    107 S. Main Street
                                                    Camden, DE 19934
                                                    (302) 674-5757 (Telephone)
                                                    Attorney for Debtor(s)

                                             Page 1 of 5
                   Case 18-11923-BLS         Doc 63     Filed 06/22/20     Page 2 of 6
Revised Form 103 (2017)
                             UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In Re:                                                    )
                Wesley S. Bessix,                         )           Case No. 18-11923-BLS
                                                          )
                                                          )           Chapter 13
Debtors(s)                                                )

                                  1st MODIFIED CHAPTER 13 PLAN

             I. NOTICE

                NOTICE TO CREDITORS THAT THIS PLAN AND ALL OF ITS PROVISIONS
                ARE SUBJECT TO DEL. BANKR. L.R. 3023-1 AND YOUR RIGHTS MAY BE
                AFFECTED BY THIS PLAN. IF YOU OPPOSE THE PLAN’S TREATMENT OF
                YOUR CLAIM OR ANY PLAN PROVISION YOU OR YOUR ATTORNEY MUST
                FILE AN OBJECTION TO CONFIRMATION AT LEAST 7 DAYS BEFORE THE
                DATE SET FOR THE CONFIRMATION HEARING. THE BANKRUPTCY COURT
                MAY CONFIRM THIS PLAN WITHOUT FURTHER NOTICE IF NO OBJECTION
                IS FILED. SEE BANKRUPTCY RULE 3015. YOU SHOULD NOTE THE
                FOLLOWING (boxes must be checked by debtor(s) if applicable):

                   (A) The plan seeks to limit the amount of a secured claim, as set out in III.2, which
                       may result in partial payment or no payment at all to the secured creditor
                   (B) The plan will seek avoidance of a lien or security interest
                   (C) The plan contains nonstandard provisions in paragraph VI

             II. Plan payments and Length of Plan: The future earnings of the debtor are submitted to
             the supervision and control of the Court and the Debtor’s employer or the Debtor shall pay
             to the trustee the sum of $1,204.00(monthly) beginning with the JULY 2020 payment and
             continue for the remaining 43 months of the 60 month plan.

             III. Plan Distribution: From the payment received, after deduction of allowed Trustee’s
             commission, the Trustee shall make disbursements as follows:

             1. Priority Claims:
                    Full Payment in the deferred cash payments of all claims entitled to priority under
                    11 U.S.C. §507.

                     (A) Debtor’s Counsel Fees: $2,860.00
                     (B) Priority Taxes:
                    - IRS shall be paid $13,261.70 for the 2013 tax debt.
                    - IRS shall be paid $1,650.41 for the 2014 tax debt.
                    - IRS shall be paid $11,720.06 for the 2015 tax debt.
                    - IRS shall be paid $11,541.64.00 for the 2016 tax debt.
                    - State of Delaware shall be paid $2,320.00 for the 2016 tax debt.
                    - State of Delaware shall be paid $3,300.00 for the 2017 tax debt.
                     (C) Domestic Support Obligations: N/A
                     (D) Other Priority or Administrative Expenses: N/A
                                             Page 2 of 5
                   Case 18-11923-BLS          Doc 63    Filed 06/22/20    Page 3 of 6
Revised Form 103 (2017)

                2. Secured Claims: (boxes must be checked)
                    Pro rata with or
                    Subsequent to dividends to priority creditors, holders of allowed secured claims
                   shall
                   retain the securing such claims and shall be paid as follows:

         (A)(1)Long term or mortgage debt – PRE-PETITION ARREAGES ONLY, to be paid to
              Home Point Financial, $13,729.88 (total amount of pre-petition arrears for the real
              property located at 504 Ashland Ave., Camden, Delaware 19934).
               Debtor shall continue to make regular post-petition payments directly to Home Point
              Financial.

                This Section of the Plan specifically incorporates all of the provisions affecting
                mortgage claims as set forth in the Del. Bankr. L.R. 3023-1(b) and the parties shall be
                governed.

                 (B) Secured Vehicle debt (cramdown) – Pro-rata payments to N/A in the amount of
                $0.00 for payment in full of the value of property or in equal monthly payments of
                $0.00 per month for the N/A. Total payments will be $0.00.

                 (C) Secured Vehicle debt (910 car claim) – Pro-rata payments to ______________ in
                the full amount of the vehicle claim or in equal monthly payments of $0.00 per month
                for the _______________. Total payments will be $0.00.

                 (D) Other Secured debt: N/A

            3. Surrender of Collateral and Co-Debtor Relief:
                (A) Debtor surrenders secured collateral to;
               1. Ally for the 2011 Nissan Pathfinder.
               2. Suntrust for the 2013 Dodge Ram 1500.00
               Debtor(s) abandons such property and agrees that the Automatic Stay under 11 U.S.C.
               §362 is terminated as to the property and any interest in the property effective
               immediately on confirmation of this Plan. Claims, if any submitted by such creditor
               may receive a distribution under the Plan if such claims reflect an applicable deficiency
               balance remaining following surrender.
                 (B) Co-Debtor relief under 11 U.S.C. §1301 is granted effectively immediately upon
                confirmation of this Plan as to surrendered property.
            4. Unsecured Claims:
                     Subsequent to dividends to priority and secured creditors, dividends to allow
                     non-prority general unsecured creditors shall be distributed as follows:
                          General unsecured creditors will be paid  a dividend of 100% of their allowed
                          claim
                          or  a pro rata dividend of:
                                  1. ________ BIOC or
                                  2. ________ Disp. Income x 60 months as calculated under §1325(b),
                          or
                                  3. A pro-rata dividend from the base plan, if any.
                                                 Page 3 of 5
                   Case 18-11923-BLS         Doc 63     Filed 06/22/20     Page 4 of 6
Revised Form 103 (2017)

            IV. Leases or Executory Contracts: (if applicable) The following leases or executory
            contracts of the debtor will be treated as follows: N/A

            V. Vesting of Property: Title to Debtor’s property shall revest in the Debtor on
            confirmation of the Plan, except for undistributed plan payments held by the Trustee.
            Unless otherwise ordered, upon conversion of this case to Chapter 7 all undistributed plan
            payments received from a debtor’s post-petition wages shall be refunded to the debtor(s).
            Upon dismissal, unless otherwise ordered, the Trustee is authorized to disburse
            undistributed plan payments to allowed claimants in accordance with this Plan.

            VI. Nonstandard Provisions: Any other nonstandard provision placed elsewhere in this
            plan is void.

            VII. Filing Proof of Claim Required: A proof of claim must be filed in order to share in
            distributions under the plan. A proof of claim filed either electronically or as paper. To file
            an electronic, go to the website www.deb.uscourts.gov and click on “File a Claim” and follow
            the instructions. Once the necessary information is entered the form will be automatically
            generated. To obtain a claim form to file a paper claim, go to the website www.uscourts.gov
            and click on “Services and Forms”, then click on “Bankruptcy Forms”, then select “B410-
            Proof of Claim”. Completed paper claims should be delivered or mailed to United States
            Bankruptcy Court, Attn: Claims, 824 Market Street, 3rd Floor, Wilmington, DE 19801.


                /s/Wessley S. Bessix                                                 6/22/2020
                Debtor’s Signature                                                   Date


                The undersigned certifies that this plan contains no nonstandard provision other
                than as set forth in paragraph VI above.


                /s/Stephan J. Holfeld                                                6/22/2020
                Attorney for Debtor(s)                                               Date




                                                Page 4 of 5
                 Case 18-11923-BLS      Doc 63   Filed 06/22/20   Page 5 of 6


                                         1st Modified
                                       PLAN ANALYSIS

Debtor(s):    Wesley S. Bessix                                     Chapter 13
                                                                   Case No. 18-11923-BLS

Prior: NONE

Estimated Length of Chapter 13 Plan:     60 months


Trustee Use

Sec. 341 Meeting Date:
Continued:
Confirmed Date:


TOTAL DEBT PROVIDED FOR UNDER THE PLAN AND ADMINISTRATIVE EXPENSES

   (A) TOTAL PRIORITY CLAIMS (Class One)
       1. Unpaid Attorney Fees                                                  $     0.00
       2. Taxes                                                                 $15,719.06
       3. Domestic Support Obligations                                          $     0.00
       4. Other                                                                 $     0.00

   (B) TOTAL OF PAYMENTS
       CURE DEFAULTS (Class Two)                                                $ 7,661.00

   (C) TOTAL OF PAYMENTS
       SECURED DEFAULTS (Class Three)                                           $    0.00

   (D) TOTAL OF PAYMENTS
       - UNSECURED CLAIMS (Class Four)                                          Pro-rata

   (E) SUB-TOTAL                                                                $46,594.80

   (F) TOTAL TRUSTEE’S COMPENSATION
       (10% of payment)                                                         $ 5,177.20

   (G)TOTAL DEBT & ADMINISTRATIVE EXPENSES                                      $51,772.00




                                         Page 5 of 5
                 Case 18-11923-BLS          Doc 63     Filed 06/22/20     Page 6 of 6

                           ATTORNEY’S CERTIFICATE OF SERVICE


       I, Stephan J. Holfeld, Attorney for Debtor of the within estate, do hereby certify that on this

22nd day of June 2020, I caused one copy of the within Motion to Modify Chapter 13 Plan to be

served by United States Mail, Postage Prepaid, to the following:


Michael B. Joseph, Trustee
824 Market Street, #715
P.O. Box 1350
Wilmington, DE 19899


Wesley S. Bessix
504 Ashland Ave.
Camden, DE 19934


* All Creditors on Matrix

                                                     /s/ Stephan J. Holfeld
                                                     STEPHAN J. HOLFELD, ESQUIRE
                                                     107 South Main Street
                                                     Camden, DE 19934
                                                     (302) 674-5757
                                                     Attorney for Debtor
